Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECONDMENT AGREEMENT

BY AND BETWEEN

LOYALTY MANAGEMENT GROUP CANADA, INC.

AND

ADS ALLIANCE DATA SYSTEMS, INC.

DATED EFFECTIVE

OCTOBER 1, 2006



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 2 of 15

 

SECONDMENT AGREEMENT

This Secondment Agreement (this “Agreement”) is made and entered effective as of
the 1st day of October, 2006 (the “Effective Date”) by and between ADS Alliance
Data Systems, Inc. a corporation organized and existing under the laws of the
State of Delaware, USA with its primary headquarter offices in Dallas, Texas
(hereinafter referred to as the “Company”), and Loyalty Management Group Canada,
Inc. a Canadian corporation incorporated under the laws of Ontario, Canada
(hereinafter referred to as the “Employer”).

WITNESSETH

WHEREAS, the Employer and the Company deem it necessary and beneficial that
certain personnel currently employed by the Employer be seconded to the Company
in order for the Company to benefit from the experience and expertise provided
by those personnel; and

WHEREAS, Employer is ready, willing and able to assign and to second to the
Company certain of its employees pursuant to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

ARTICLE 1 - DEFINITIONS

Unless the context otherwise requires, the following terms shall, in this
Agreement, in the recitals hereto, and in the Annexes attached to this
Agreement, have the following meanings:

“Affiliate” shall mean a company or other juridical entity, excluding a
governmental agency or body, that directly or indirectly controls, is controlled
by, or is under common control with a party hereto. “Control” for this purpose
shall, in the case of a company with outstanding voting stock, require the
direct or indirect ownership of, or power to vote, the outstanding shares of
such company’s stock constituting fifty (50%) percent or more of the votes of
any class of such company’s outstanding voting stock. NOTWITHSTANDING ANY OTHER
PROVISION HEREOF TO THE CONTRARY, NEITHER PARTY HERETO SHALL, FOR PURPOSES OF
THIS AGREEMENT, BE CONSIDERED THE AFFILIATE OF THE OTHER PARTY HERETO.

“Agreement” shall mean this Agreement entitled “Secondment Agreement”, together
with the Annexes attached hereto, as the same may be amended in writing from
time to time by the parties hereto.

“Annex” shall mean an annex to this Agreement, attached hereto and made a part
hereof for all purposes.

“Secondee(s)” shall mean any employee of Employer seconded to the Company
pursuant to the provisions of this Agreement.

“United States Dollars” shall mean dollars of the United States of America.



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 3 of 15

 

“Canadian Dollars” shall mean dollars of Canada.

ARTICLE 2 - SCOPE OF AGREEMENT

(a)     Subject to the terms and upon the conditions of this Agreement, the
Employer hereby undertakes to assign to the Company, certain of its employees
for secondment to the Company from time to time during the term hereof, to
assist the Company in the conduct of its business operations.

(b)     The Employer shall be an independent contractor engaged by the Company
to make the Secondees available for the purposes of this Agreement, and neither
the Employer nor any Secondee shall be a servant or employee of the Company.

(c)     Notwithstanding that for the duration of the secondment period the
Company shall have the right to exercise supervision, control and direction over
each Secondee, each such Secondee shall remain an employee of the Employer for
all purposes (other than for U.S. tax purposes), including promotion and career
planning.

(d)     The Company shall have no authority to terminate employment or to
administer disciplinary action with respect to any Secondee, except to terminate
the secondment pursuant to Article 3.01(b) hereof. Only the Employer shall have
authority to discipline or terminate the employment of Secondees. The Company
shall have the right to operationally manage the work of the Secondee as needed
in order to ensure Secondee achieves the purposes intended by this Agreement.

(e)     The Company and Employer agree that no Secondee provided hereunder shall
retain the authority to negotiate or enter into contracts on behalf of Employer
during the course of the Secondment, nor are Secondees working on behalf of or
for the benefit of Employer during the course of their assignment to Company.
Any Secondee who prior to their assignment hereunder held positions of corporate
authority, including but not limited to, corporate officer positions, shall have
those responsibilities suspended during the course of their assignment pursuant
to this Agreement and shall retain no requirements to provide services to
Employer except if specifically agreed to in writing between the parties. At
Annex 3, incorporated herein by reference is a list of each Secondee, and any
officer or director position held that will be suspended during the course of
the Secondment of Secondee.

ARTICLE 3 - PROVISION OF SECONDEES

 

3.01 Provision of Secondees

 

  (a)

Attached hereto as Annex 1 is a list of the initial Secondees and the position
to which each is assigned. Company and Employer may agree from time to time to
add positions and assign personnel as the needs of the Company dictate, and any
additions or changes will be made to Annex 1 and agreed by both parties in



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 4 of 15

 

 

writing. The Employer shall give notice to the Company from time to time of any
changes in the status of each respective Secondee on account of assignment,
reassignment, termination, retirement or other employment changes affecting said
Secondee, and the attached listing shall be modified from time to time to
reflect such changes.

 

  (b) The Secondees shall be approved by the Company, and such approval shall
not be unreasonably withheld or unduly delayed. Upon notice by the Company that
it does not approve of the secondment or continued secondment of a Secondee, the
Employer shall remove that person from the secondment no later than thirty
(30) days after notice is delivered (as provided in Article 16.01 below). The
Employer shall have the right to nominate other persons to fill such positions
identified on Annex 1 or, at its option, may notify the Company that it will
decline to fill such position(s).

 

  (c) The Secondees shall perform duties for the benefit of the Company
consistent with reasonable standards of performance established by the Company
in a professional, competent and diligent manner. The Company shall have the
right to assign work duties as appropriate to each Secondee and to supervise,
control and direct the actions of such Secondee during the period of the
Secondee’s secondment except as otherwise limited by this Agreement.

 

3.02 Duration of Secondment

 

  (a) The normal period of secondment for each Secondee shall be for a period to
be negotiated between the parties. Each Secondee’s term shall be reviewed after
three (3) years of service, if the term extends to that length of time, to
determine if a longer period is needed.

ARTICLE 4 – REASSIGNMENT, REDEPLOYMENT, RESTRICTIONS

AND REVISIONS

 

4.01 Reassignment

Except in cases of death, termination of employment, resignation, illness,
disability or emergency, the Employer shall endeavor to provide the Company with
a minimum of thirty (30) days advance notice before a Secondee is reassigned
and/or redeployed.

 

4.02 Localized Employment

If at the end of the assignment, Company desires to retain the services of the
Secondee, the Company may offer Secondee local employment after first notifying
Employer and securing Employer’s written agreement to the offer. If local
employment is accepted by the Secondee, his or her employment relationship will
cease with Employer as if Secondee resigned voluntarily upon his or her own
initiative. Company agrees to include this requirement in any offer it makes to
Secondee.



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 5 of 15

 

4.03 Revision of Assignment

Any change in the assigned position to which any Secondee has been assigned
within the Company, and any material change in duties and responsibilities shall
require the prior written approval of the Employer.

ARTICLE 5 - DUTIES OF SECONDEES

During the period of each respective secondment, each Secondee shall be
integrated into the organization of the Company only to the extent necessary to
carry out his or her assigned functions, and will be subject to the
administrative regulations of, and to the direction and management of the
Company, except that any disciplinary action shall only be taken by Employer.
Each Secondee shall perform the particular duties and assume the
responsibilities attendant upon his or her assigned position as may be properly
required by the management of the Company, and in such performance the Secondee
shall be acting as the representative of the Company; provided, however, that no
Secondee shall have the authority to negotiate or conclude contracts on behalf
of the Employer while on assignment to the Company. If the position of the
Secondee warrants authority to negotiate or conclude contracts on behalf of
Company, Company shall provide specific authority to Secondee for handling such
matters.

ARTICLE 6 - TRAINING

Attendance of a Secondee at courses shall be arranged by the Company at the
Company’s cost, if the Company deems that such attendance is beneficial to its
business. In addition, Company may provide, at its discretion and expense, at
reasonable intervals and for agreed periods, continuing training to the
Secondees in functions relevant to their duties for the Employer and/or the
Company, and the Company shall use reasonable endeavors to cooperate with
Employer in respect of such training by permitting the Secondee time to attend
such training.

ARTICLE 7 - RESPONSIBILITIES OF THE COMPANY

 

7.01    (a) The Company shall provide or procure on behalf of the Secondees, at
the Company’s cost, the following support and services in accordance with the
Company’s practices and policies and as set forth in any specific enumeration of
benefits attached hereto at Annex 2 for each Secondee:

 

  (i) suitable accommodation and equipment, and other facilities for Secondees
that may be required to enable them to carry out their duties in a proper and
safe manner;

 

  (ii) administrative assistance in connection with all travel to, within and
from the United States including, but not limited to, obtaining required visas
and/or work permits, transport, import and export of personal effects, as well
as immigration, customs and registration;

 

  (iii) local transport for business purposes; and



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 6 of 15

 

  (iv) withholding of taxes to the appropriate taxing authority required by the
applicable laws of the United States, if any.

 

  (b) All support and services referred to in Article 7.01(a) (ii) hereof shall
also apply to immediate families of expatriate Secondees who accompany Secondees
on assignment, if any.

 

7.02 The Company shall provide the Employer with supplemental input concerning
the performance of each Secondee in the seconded position.

 

7.03 The Company shall provide or procure on behalf of each Secondee, at the
Company’s cost, any other accommodations or benefits necessary in order for
Secondee to reasonably carry out his or her responsibilities hereunder in the
location of the Company.

ARTICLE 8 - CHARGES AND FEES FOR PROVISION OF SECONDEES

8.01    Establishment and Elements of Fees:

 

  (a) During the period of each secondment, the Employer shall maintain payroll
responsibility for payment of all salary and benefits that relate to the
compensation package applicable to the Secondee during the course of the
assignment, in accordance with the applicable payroll laws of the United States
and Canada and with policies of the Employer as the same may exist, from time to
time. During the period of each secondment, Company shall make payments to or on
behalf of Secondee as they relate to host country expenses as required.

 

  (b) Subject to applicable laws regarding transfer pricing in effect in Canada
and the United States, the Company shall owe Employer a fee as payment for
services rendered by Secondee that is equal to the costs incurred by Employer
associated with this assignment in accordance with Employer’s personnel policies
and practices, and any applicable laws and regulations, plus 10%. The cost basis
for each Secondee shall be set forth on Annex 2 and amended from time to time as
necessary.

 

  (c)    (i) In addition, the Company shall be responsible for and shall pay the
cost of Secondees’ relocation to and from the location where the Secondees will
reside or work in the United States in connection with the assigned duties and
responsibilities of Secondee as enumerated in the documents provided at Annex 2.

 

  (ii) Such relocation and repatriation costs shall include transportation of
Secondees and their families, personal and household effects of the Secondees
and their families, transit expenses, and all other related costs in accordance
with Employer’s policies and procedures if applicable to Secondee.



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 7 of 15

 

  (d) The cost basis for the fee owed by the Company to the Employer shall, in
accordance with this Agreement, consist of all of the costs referred to in
Article 6, Article 7 and in this Article 8.01 for which the Employer has made
payment for each Secondee.

 

8.02 Payment of Fees

 

  (a) On a regular basis according to the accounting functions established by
the Employer and communicated to the Company, the Company will pay Employer its
fees for each Secondee, which fees are calculated based on the formula set forth
in Article 8.01(b), subject to applicable laws. Division of financial
responsibility and specific benefits owed to each Secondee are attached hereto
at Annex 2.

ARTICLE 9 - LIABILITY AND INDEMNITY

 

9.01 General Liability and Indemnity

Subject to the indemnification and hold harmless provisions of Article 9.02 and
Article 9.03 hereof, the Company shall be responsible for, and shall defend,
protect, release, hold harmless, indemnify and keep indemnified Employer and the
Affiliates of Employer (other than the Company), and the officers, directors,
managers, employees, insurers and agents of both (collectively, the “Employer
Group”), from and against all costs, claims, liabilities, damages, suits, causes
of action and expenses (including, without limitation, attorneys’ fees and other
legal costs and expenses), of whatsoever nature and howsoever caused, which in
any way arises out of or in connection with the performance or non-performance
of the Company’s obligations under this Agreement including Company’s obligation
to administer and make payments of the costs associated with the Secondees.

9.02 Employer Indemnity

Employer shall be responsible for, and shall defend, protect, release, hold
harmless, indemnify and keep indemnified the Company from and against all costs,
claims, liabilities, damages, suits, causes of action, and expenses (including,
without limitation, attorneys’ fees and other legal costs and expenses), for the
following, when arising out of, associated with or incident to the provision of
services by the Secondees (or any of them) under this Agreement:

 

  (a) all injuries to, deaths, or illnesses of employees of Employer (including,
but not limited to, the Secondees),

 

  (b) all damages to or losses of the property of the employees of Employer
(including, but not limited to, the Secondees), and



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 8 of 15

 

  (c) all claims for salaries, wages, taxes, benefit plans and programs, by and
on behalf of Employer employees (other than the Secondees),

whether or not attributable to any act, omission, negligence (active, passive,
sole, joint, or concurrent with that of any other person, party or entity),
strict liability, products liability, any condition or defect in any property,
or other fault or responsibility of the Company.

 

9.03 Company Indemnity

Without prejudice to the provisions of Article 9.01 hereof, but subject to
Employer’s obligations as set forth in Article 9.02 hereof, the Company shall be
responsible for, and shall defend, protect, release, hold harmless, indemnify,
and keep indemnified the Employer from and against all costs, claims,
liabilities, damages, suits, causes of action, and expenses (including, without
limitation, attorneys’ fees and other legal costs and expenses), for the
following, when arising out of, associated with or incident to the provision of
services by the Secondees (or any of them) under this Agreement:

 

  (a) all injuries to, deaths, or illnesses of the Company employees and
personnel (other than the Secondees) or those of third parties;

 

  (b) all damages to or losses of the Company’s or third parties’ property
(other than property of the Secondees), and

 

  (c) all claims for salaries, wages, taxes, benefit plans and programs, by and
on behalf of the Company employees and personnel (including the Secondees) or
third parties,

whether or not attributable to any act, omission, negligence (active, passive,
sole, joint or concurrent with that of any other person, partly or entity),
strict liability, products liability, any condition or defect in any property,
or other fault or responsibility of the Employer.

ARTICLE 10 - ASSIGNMENT AND DURATION

 

10.01 Assignment by the Company

The Company shall not assign or transfer the whole or any part of this Agreement
without the prior written approval of Employer.

 

10.02 Assignment by Employer

Employer shall, in addition to its other rights set forth in this Agreement,
have the right to assign or transfer its rights and obligations under this
Agreement in whole or in part to an Affiliate (other than Company); provided
that notice of such assignment or transfer shall be promptly given to the
Company, and that Employer shall remain responsible for the



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 9 of 15

 

due performance of this Agreement by its assignee or transferee and shall be
relieved from its obligations hereunder only to the extent that such obligations
are performed by its assignee or transferee in accordance with this Agreement.

ARTICLE 11 - EFFECTIVE DATE AND DURATION

This Agreement shall come into full force and effect as of the Effective Date,
and shall remain in effect until this Agreement is terminated upon the written
agreement of the parties hereto.

ARTICLE 12 - FORCE MAJEURE

 

12.01 No failure or omission by either party hereto to carry out or observe any
of the terms or conditions of this Agreement (other than the failure to pay
money, when, as and if due hereunder), shall give rise to any claim against the
party failing or omitting to carry out or observe any of the terms or conditions
hereof, or be deemed a breach of this Agreement by such party, if such failure
or omission arises from force majeure. As used herein, “force majeure” means an
occurrence resulting from circumstances (other than strikes, industrial disputes
or lockouts caused by or involving a party’s own workforce, except if part of a
nation wide general strike and other than mere shortage of labor, material,
equipment or supplies) that are beyond the control of the party affected that
delays or prevents the due performance of the provisions of this Agreement and
which, by exercise of due diligence, such party is unable to prevent or
overcome, provided that the affected party shall give written notice to the
other party no later than five (5) days after the party giving notice is first
made aware of (a) the force majeure occurrence, (b) the facts and circumstances
giving rise to it, and (c) the obligation or performance which is delayed or is
prevented by such force majeure.

 

12.02 A party invoking the provisions of Article 12.01 hereof shall take all
actions that are reasonable under the circumstances to overcome the force
majeure situation, and to proceed with the performance of its obligations
hereunder.

ARTICLE 13 - APPLICABLE LAW AND DISPUTE RESOLUTION

 

13.01 Applicable Law

This Agreement shall be governed by, construed, interpreted and applied in all
respects in accordance with the laws of the State of Texas, United States of
America, without reference or regard to conflict of law or choice of law rules
or principles.

 

13.02 Litigation

The parties hereto hereby accept the appropriate Texas State or Federal Court as
the exclusive venue for any dispute between the parties hereto arising under
this Agreement.



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 10 of 15

 

ARTICLE 14 - NOTICES

 

14.01 Manner of Notices

Unless otherwise expressly provided herein, any notice, advisement, statement,
request, confirmation, or other communication under this Agreement (herein a
“notice”) shall be given in writing and shall be deemed effectively given
(a) upon personal delivery to the party to be notified, (b) on confirmation of
receipt by facsimile by the party to be notified; provided such facsimile is
received during a business day for such party (otherwise, receipt shall be
deemed to occur at the commencement of the immediately following business day),
or (c) three (3) days after deposit with a reputable overnight courier, prepaid
for overnight delivery and addressed as set forth below in Article 15.02, or at
such other address as such party may, at any time, or from time to time, during
the term hereof, designate by ten (10) days advance written notice to the other
party set forth and identified below in Article 15.02 given in the foregoing
manner.

 

14.02 Addresses

 

Employer    Company Loyalty Management Group Canada, Inc.            ADS
Alliance Data Systems, Inc.         438 University Avenue, Suite 600   
        17655 Waterview Parkway         Toronto, ON M5G 2L1            Dallas,
TX 75252         Attention: Bryan Pearson, President            Attention: J.
Michael Parks, CEO

ARTICLE 15 - MISCELLANEOUS

 

15.01 This Agreement constitutes the entire agreement of the parties hereto, and
no other representations, memoranda, protocols, instruments, documents,
contracts, agreements or other matters, oral or written, prior to the Effective
Date shall vary, alter or aid in the interpretation of the terms, conditions or
provisions hereof. The headings and captions in this Agreement are for the
convenience of the parties hereto in identification of the provisions hereof and
shall not constitute a part of this Agreement nor be considered interpretative
thereof.

 

15.02 In the consideration and interpretation of this Agreement, the following
shall apply:

 

  (a) This Agreement was prepared jointly by the parties hereto and not by
either party to the exclusion of the other;

 

  (b) Failure to exercise any right hereunder shall not be considered a waiver
of such right or rights in the future;

 

  (c) The Annexes attached hereto are incorporated herein by reference and made
a part of this Agreement for all purposes;



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 11 of 15

 

  (d) In the event of a conflict between the terms, conditions and/or provisions
of an Annex and those of this Agreement, the terms, conditions and/or provisions
of this Agreement shall in the event of a conflict, prevail, govern and control;

 

  (e) The provisions hereof shall inure to the benefit of and be binding upon
the parties hereto, their respective successors-in-interest and permitted
assigns;

 

  (f) If any provision of this Agreement is or becomes invalid, such invalidity
shall not affect the other provisions hereof. If the invalidity of one or more
provisions or any other circumstance concerning the performance of this
Agreement reveals a situation not provided for in this Agreement, the parties
shall jointly seek an arrangement having a valid legal and economic effect that
will be as similar as possible to the ineffective provisions and will cover the
scope of any missing provisions in a reasonable manner for the purposes of this
Agreement.

 

  (g) Words used herein importing the singular shall, where their context so
permits or requires, be deemed to include the plural and vice versa; and

 

  (h) This Agreement may be amended only by the written agreement of the parties
hereto.

 

15.03 No person or entity (including but not limited to any Secondee) shall
receive, obtain or otherwise benefit from any rights, obligations or provisions
of this Agreement (except for, solely with respect to Article 9 hereof, the
indemnified parties thereunder). By way of example and without limiting the
application of this provision, no Secondee shall, except as provided above, gain
any rights or privileges enforceable by law or by contract on account of any
provision in this Agreement.

 

15.04 Solely for the purposes of compliance with the laws of Canada, the Company
will make any necessary payments on behalf of Secondees to Canadian taxing
authorities as may be required. By complying with Canadian law in this regard,
neither the Company nor Employer shall, except as hereinafter provided, be
deemed to have modified the status of the Secondees as employees of Employer.
Notwithstanding the foregoing, for Canadian tax purposes, the parties hereto
agree to treat the Company as the employer of the Secondees during the
secondment period.

 

15.05 If a Secondee is a resident of a country with which Canada or the United
States has entered into a Totalization Agreement and the Secondee is eligible
for an exemption from U.S. or Canadian social security taxation pursuant to such
agreement, then the Employer shall request and obtain, on behalf of such
Secondee, a valid “certificate of coverage” from the appropriate governmental
agency of such country in order to establish the Secondee’s entitlement to such
exemption.

 

15.06

In the event of a breach or violation of this Agreement, neither party shall be
entitled to recover special or consequential damages from the other party, and
each party hereby waives any claim or right to special, consequential, indirect
exemplary or punitive



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 12 of 15

 

 

damages hereunder even if caused by the active, passive, sole, joint, concurrent
or comparative negligence, strict liability or other fault of the other party
hereto.

In Witness Whereof, and intending to be legally bound, the duly authorized and
empowered representatives of the parties hereto have executed this Agreement
effective for all purposes as of the Effective Date.

 

Employer: Loyalty Management Group Canada, Inc. By:   /s/Bryan Pearson Name:  
Bryan Pearson Title:   President Date:   May 8, 2008

 

 

Company: ADS Alliance Data Systems, Inc. By:   /s/ J. Michael Parks Name:   J.
Michael Parks Title:   CEO Date:   May 8, 2008



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 13 of 15

 

ANNEX 1

SECONDEES

 

    

Individual

  

Date Secondment

Begins

  

Positions at Host Location

1.    John W. Scullion    October 1, 2006    President, Chief Operating Officer:
ADS Alliance Data Systems, Inc., its parent corporation(s) and subsidiaries 2.
         3.          4.          5.          6.          7.          8.         
9.          10.          11.          12.          13.         

 



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 14 of 15

 

ANNEX 2

Individual Assignment Benefits Detail

 

NAME

  

EMPLOYER COSTS

(Basis for Fees)

  

COMPANY

ASSIGNMENT

  

COMPANY COSTS (Paid directly by the
Company and not subject to the Fee)

John Scullion    100% Salary, bonus, other compensation according to practice
and policy;    ADS Alliance Data Systems, Inc.    Local housing; local
transportation; local business expenses; air travel between home and host
locations                                    



--------------------------------------------------------------------------------

Secondment Agreement

Canada to United States

October 1, 2006

Page 15 of 15

 

ANNEX 3

SECONDEE CORPORATE OFFICER POSITION LIST

 

NAME

 

POSITION HELD; ENTITY INVOLVED

 

SUSPENDED

John Scullion   Loyalty Management Group, Inc.: President, CEO   Suspended
authority John Scullion   LMG Travel Services Ltd.: President, Director  
Suspended authority John Scullion   Thunderball Acquisition I Inc.: Director,
President   Suspended authority John Scullion   Thunderball Acquisition II Inc.:
Director, President   Suspended authority John Scullion   Epsilon Interactive CA
Inc.: President   Suspended authority John Scullion   ICOM Ltd.: Director  
Suspended authority